Citation Nr: 0523728	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-41 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1942 to August 
1945.  

In March 1961, April 1962, April 1966, November1973, November 
1980, and in January 1986, the Board of Veterans Appeals 
(Board) denied entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU).  

By rating action in June 1986, the RO denied the veteran's 
claim for TDIU.  The veteran and his representative were 
notified of this decision and did not appeal.  

In September 1989, the Board of Veterans Appeals (Board) 
denied service connection for the cause of the veteran's 
death.  

This matter comes before the Board on appeal from a September 
2004 decision by the RO which denied entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  In April 2005, a hearing 
was held in Washington, DC before the undersigned member of 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's service-connected disabilities where not 
continuously rated totally disabling for 10 years prior to 
his death.  




CONCLUSION OF LAW

The criteria for eligibility for DIC under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In this case, the appellant's claim was received in July 
2004.  The notice and assistance provisions of the VCAA were 
provided to the appellant in August 2004, prior to the 
September 2004 adjudication of her claim, and she was 
provided with the law and regulations pertaining to VCAA in 
the November 2004 statement of the case.  The appellant also 
testified at a personal hearing before the undersigned member 
in Washington, DC in April 2005.  The appellant has been 
provided notice of what VA was doing to develop the claim, 
notice of what she could do to help her claim, and notice of 
how her claim was still deficient.  Clearly, from submissions 
by and on behalf of the appellant, she is fully conversant 
with the legal requirements in this case.  

In short, the appellant is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, she 
does not dispute any of the material facts pertaining to the 
claim, and she has not indicated the existence of any 
outstanding information or evidence relevant to her claim.  
See Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Because no additional evidence has 
been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
her is harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant had sufficient notice of the type of 
information needed to support her claim and the evidence 
necessary to complete the application.  Therefore, the Board 
finds that the duty to assist and notify as contemplated by 
applicable provisions of VCAA, including 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), have been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

The veteran's service-connected disabilities included 
residuals of a gunshot wound to the chest with injury to 
right side of the pleural cavity, rated 40 percent disabling; 
residuals of a gunshot wound involving Muscle Group II and 
III, rated 30 percent disabling; anxiety reaction, rated 30 
percent disabling; and post-operative residuals of fifth rib 
resection and sinusitis, each rated noncompensably disabling.  
The combined rating was 70 percent from July 8, 1983.  

Entitlement to TDIU was denied by the Board on numerous 
occasions from 1961 to 1986.  By rating action in August 
1986, the RO denied the claim for TDIU.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

By rating action in June 1987, the RO denied increased 
evaluations for all of the service-connected disabilities.  
The veteran was notified of this decision and did not appeal.  

The Certificate of Death showed that the veteran died on 
December [redacted], 1987 due to acute myocardial infarction and 
arteriosclerotic heart disease.  

In September 1989, the Board denied the appellant's claim of 
service connection for the cause of the veteran's death.  

At a personal hearing before the undersigned member of the 
Board in Washington DC in April 2005, the appellant testified 
about the difficulties the veteran had with his service-
connected disabilities.  She testified that the veteran was 
unable to engage in any type of physical activities and was 
unemployable since his discharge from service.  

Law and Regulations

Pursuant to the provisions of 38 U.S.C.A. § 1318, DIC 
benefits shall be paid to a deceased veteran's surviving 
spouse or children in the same manner as if the veteran's 
death is service-connected when the following conditions are 
met:  (1)  The veteran's death was not caused by his or her 
own willful misconduct; and (2) The veteran was in receipt of 
or entitled to received (or but for the receipt of military 
retired pay was entitled to receive) compensation at the time 
of death for service-connected disability that either:  (i) 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; or (ii) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding his death.  38 U.S.C.A. § 1318(a), (b) 
(2002); 38 C.F.R. § 3.22(a) (2004).  

For DIC purposes, "entitlement to receive" means that at 
the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
§ 5314 to offset an indebtedness of the veteran; (3) The 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) The veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. § 1174(h)(2); (6) 
VA was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. § 5308 but determines that benefits were payable 
under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b) (2004).  

Analysis

Entitlement to dependency and indemnity compensation is 
predicated, in pertinent part, on a finding that, at the time 
of death, the veteran had a service-connected disablement 
that was continuously rated totally disabling by a schedular 
or unemployability rating (TDIU) for a period of l0 or more 
years immediately preceding death.  In this case, the 
evidence does not show that the veteran was continuously 
rated totally disabled due to his service-connected 
disabilities or in receipt of TDIU for a period of 10 years 
or more at the time of his death.  Thus, by operation of law, 
entitlement to dependency and indemnity death benefits under 
the provisions of 38 U.S.C.A. § 1318(b) cannot be 
established.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appellant's claim must be denied.  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


